DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an amount of time sufficient to” in claim 44 is a relative term which renders the claim indefinite.  The term “sufficient to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 44 fails to positively recite the amount of time needed for the formation of a stromal matrix. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44-48, 51-52 and 56-61 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Khouri (2007/0251531).
Regarding claims 44, 56-57 and 61, as best understood, Khouri discloses method for augmenting a region of soft tissue in a subject (abstract), the method comprising: swelling the region of soft tissue by applying a distractive force and/or injecting one or more inflating agents into the region (par. 0041 discloses injecting fat taken from the subject into the breast); and applying one or more splints to the surface of the swollen soft tissue for an amount of time sufficient to form a stromal matrix within the swollen soft tissue; applying one or more splints to the surface of the swollen breast to preserve the swelling and applying one or more splints to the region of soft tissue (par. 0043 discloses applying an external breast tissue expander to the surface of the breast twelve hours post injection procedure); wherein the one or more inflating agents comprise fat, stem cells, fat cells, cells derived from fat, an adipogenic agent, a material derived from fat, or a combination thereof (par. 0041 discloses injecting fat).
Regarding claims 45-48 and 58-60, Khouri discloses the one or more inflating agents comprise a suspension of tissue matrix agents; the stromal matrix comprises a recipient scaffold and dispersing a material derived from fat into the recipient scaffold and adipogenic material into the recipient scaffold; wherein the one or more inflating agents comprise fat, stem cells, cells derived from fat, an adipogenic agent, a material derived from fat, or a combination thereof and dispersing a material derived from fat or an adipogenic material into the swollen breast (par. 0012 discloses injecting the fat from the recipient and par. 0039 discloses adipose fat cells). 
Regarding claims 51-52, Khouri discloses wherein the one or more splints comprise at least one layer configured to adhere to the surface of the swollen tissue and the at least one layer is configured to adhere to the surface of the swollen soft tissue by surface tension (par. 0011 discloses a vacuum pump external breast tissue expander).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Khouri (2007/0251531) in view of Hamas (4264990).
Khouri discloses the claimed invention of claim 44; except for, wherein the at least one layer comprises a rigidifying structure and the at least one layer comprises a material configured to become rigid or semi-rigid upon curing and the one or more splints comprise two layers.  However, Hamas teaches a similar method for augmenting a region of soft tissue (abstract) comprising one or more splints (Fig. 1) having two layers (10 and 12; Fig. 1), wherein at least one layer comprises a rigidifying structure and the at least one layer comprises a material configured to become rigid or semi-rigid upon curing (col. 6, lin. 36-38 disclose a rigidifying layer 12 configured to be cured).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the split in Khouri to include at least one layer comprises a rigidifying structure and the at least one layer comprises a material . 
Allowable Subject Matter
Claims 49-50 and 62-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter is allowable due to the limitations of “further swelling the region of soft tissue after applying the one or more splints by further injecting the one or more inflating agents in the region; and applying one or more further splints to the surface of the further swollen soft tissue” and “wherein the further swelling and application of one or more further splints is performed periodically until tension is reduced in the soft tissue” as set forth in claims 49-50 and 62-63, which has not been found anticipated by or obvious over prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774